DETAILED ACTION
This action is responsive to the Application filed on 12/10/2020. Claims 1-20 are pending in the case. Claims 1, 13, and 20 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
The instant application is a continuation of application serial no. 16/662,842 filed on 10/24/2019 and issued as US Patent No. 10,901,505 on 01/26/2021 with no pre-grant publication.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG 4B (410), FIG 4C (404) missing from Disclosure [0048-0053]; FIG 5E (570) missing from Disclosure [0069-0070]; FIG 7 (707) missing from Disclosure [0083]; FIG 8 (800) missing from Disclosure; FIG 9 (902) is missing from [0084-0089]; FIG 11 (1100) is missing from [0093-0095].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "(606)" and "(608)" have both been used to designate the bottom sensor in FIGs 6A, 6B;  reference character “(710)” has been used to designate both “perimeter” and “virtual scene” in FIG 7 and Disclosure [0083].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.	
Specification
The Disclosure is objected to for minor informalities: in [0084] the Disclosure refers to subtool 908, while FIG 9 and [0085] refers to sub-tool(s) 909.
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim 20:
activation threshold detector detects the contact lens crossing an activation threshold based at least in part on the tracking data
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is provided to aid the reader in understanding how certain claim limitations have been considered in the rejections below:
Broad definition: [0039] "Activating" refers to exiting a standby (sleep) modes or switching to a wake model; triggering; or selecting, enabling, displaying, or otherwise making available a virtual tool, event, or area.
No special definition: “contact lens virtual display”. The term “virtual display” does not appear in the instant application. Possible interpretations include [0030] “display data” which is computed for femtoprojectors; [0031] “virtual scene” provided by contact lens display (excluded non-displayed portions); [0049] virtual scene comprising both visible and invisible sections (defined by what is actually displayed / provided to retina). For purposes of rejection, Examiner chooses to use the broadest interpretation “display data” (what would conventionally be called the ‘user interface’ presented to the user via the contact lens display).
Broad definition: “femtoprojector” [0026] Femtoprojector 104 may be implemented as a miniature video projector that projects images on the part of the wearer's retina centered on the fovea-the highly sensitive, i.e., high-resolution region of the retina that is referred to when the eye directly gazes or inspects an object. [0045] A femtoprojector has been proposed by Deering. See, e.g., US 8,786,675, "Systems using eye mounted displays." [published 07/2014].
The instant application fails to explicitly describe making any determination of the contact lens crossing an activation threshold (regardless of whether it is the orientation of the contact lens or the motion of the contact lens as variably recited in the independent claims) in order to activate a tool.
At best, the instant application states [0035] In embodiments, raw sensor data from sensors 201, 202 may be converted into control signals that may be used to control, activate, deactivate, navigate, or select virtual objects in a virtual scene; however this is not sufficient to explain how sensor information from the contact lens is compared to an activation threshold.
The instant application describes making a determination of whether eye movement crosses an activation threshold to activate the tool (see e.g. [0054-
The instant application does make clear that the movement/orientation of the user’s eye may be determined based sensors of the contact lens ([0032] In embodiments, magnetometer 201 and accelerometers 202A, 202B may be used as motion sensors to detect and track the orientation of contact lens 102 and, thus, the orientation of the eye of the user.
Thus, for all claims, the “orientation of the contact lens” and the “motion of the contact lens” is assumed to be functionally equivalent to the orientation/motion of the user’s eye in order to avoid a rejection under 35 USC 112(a) lack of enablement and in order for the instant application to maintain benefit of priority to the parent application. 
This equivalency is also relied upon in the art rejections.  Note that any argument against this strict equivalency must be supported with citations showing that the motion/orientation of the contact lens is independent of the user’s eye motion/orientation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,901,505. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen in the chart below, all the elements of the pending claims are anticipated by the patented claims under the strict interpretation of equivalence (contact lens orientation/motion = eye orientation/motion) explained above. 
Instant application
Patent US 10,901,505 B1
1. A method for activating a contact lens virtual display, the method comprising:
tracking an orientation of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens;




analyzing the tracking data to identify when the orientation of the contact lens crosses an activation threshold; and






in response to the orientation of the contact lens crossing the activation threshold, activating the contact lens virtual display by projecting at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display {so that the user can interact with the tool}
method comprising:
tracking at least one of a position, an orientation, or a motion of a user's eye within a virtual scene to generate
tracking data, wherein eye tracking is performed by a plurality of sensors disposed within a contact lens that
when activated projects the virtual scene onto a retina of the user;
analyzing the tracking data to identify when the at least one position, orientation or motion of the user's eye crosses an activation threshold separating an inner area and an outer area of an eye range of motion, the outer area having a first position associated with a tool;
in response to the user's eye crossing the activation threshold to the first position, activating a contact lens display; determining a second location within the inner area; and displaying a tool within the inner area at the second location to allow the user to interact with the tool {must be visible for interaction}
method comprising:
tracking a motion of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens;




analyzing the tracking data to identify when the motion of the contact lens crosses an activation threshold;





in response to the motion of the contact lens crossing the activation threshold, activating the contact lens virtual display by projecting at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display {so that the user can interact with the tool}.
method comprising:
tracking at least one of a position, an orientation, or a motion of a user's eye within a virtual scene to generate
tracking data, wherein eye tracking is performed by a plurality of sensors disposed within a contact lens that
when activated projects the virtual scene onto a retina of the user;
analyzing the tracking data to identify when the at least one position, orientation or motion of the user's eye crosses an activation threshold separating an inner area and an outer area of an eye range of motion, the outer area having a first position associated with a tool;
in response to the user's eye crossing the activation threshold to the first activating a contact lens display; determining a second location within the inner area; and displaying a tool within the inner area at the second location to allow the user to interact with the tool {must be visible for interaction}

tracking a motion of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens;







analyzing the tracking data to identify when the motion of the contact lens crosses an activation threshold;



in response to the motion of the contact lens crossing the activation threshold, activating the contact lens virtual display by projecting at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display.
9. An eye-based activation method comprising:

tracking at least one of a position, an orientation, or a motion of a user's eye within a virtual scene to generate
tracking data, wherein eye tracking is performed by a motion tracker in communication with motion sensors 
disposed within a contact lens that projects the virtual scene onto a retina of the user;

analyzing the tracking data to identify when the at least one position, orientation or motion of the user's eye crosses an activation threshold separating an inner area and an outer area of an eye range of motion;

in response to the user's eye crossing the activation threshold, activating a contact lens display and showing
a plurality of tools within eye range of motion to allow a user to select at least one tool within the plurality of tools;

tracking the user's eye relative to the plurality of tools and identifying when a user selects a first tool within the
plurality of tools;

determining a preferred location within the eye range of  motion to show the selected tool; and 

activating the selected tool at the preferred location to allow the user to interact with the tool.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “activation threshold detector detects the contact lens crossing an activation threshold based at least in part on the tracking data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as indicated above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
FIG. 12 illustrates an eye-based activation and tool selection system and comprises [0096, 0098] processor(s) 1220 that is communicatively coupled to and coordinates functions of individual modules of system 1200 [that are at least] power and communication controller 1202, activation threshold detector 1204, motion detector 1206, coordinate space display manager 1208, tool selector 1210, and virtual object generator 1212… Activation threshold detector 1204 controls the generation, appearance, and location of an activation threshold relative to the user's eye range of motion.
The instant application does not clearly identify one of the functions of “activation threshold detector” as “detect[ing] the contact lens crossing an activation threshold based at least in part on the tracking data”. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For purposes of rejection in view of art, the limitation is assumed to be met by a suitably-configured processor (e.g. executing a software module) which is capable of comparing a change of contact lens position (orientation, motion) to a threshold (position, orientation) based on tracking data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
Claims 1, 8-9, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHTUKATER et al. (Pub. No.: US 2017/0270636 A1) in view of PLETCHER et al. (Pub. No.: US 2015/0362753 A1).
Regarding claim 1, SHTUKATER teaches the method for activating a contact lens virtual display ([0015] the smart contact lens system tracks the changes in the eye position and correlates it with the corresponding UI component that comes into focus as a result of an image shift on the display, thereby the system "selects" the UI component that shifts to the center of the display), the method (broadly FIG 2 [0179] implemented, using for example contact lens in FIG 1) comprising:
tracking an orientation of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens (see e.g. [0193] For 3D FoR, the system may utilize on absolute orientation information derived from, and embedded into contact lens);
analyzing the tracking data (FIG 2 [0193] Active mode may be implemented based on … 3D FoR represented by both change of orientation of the eye and head 207 [0196] For active mode, the shift may be computed for the delta in the eye's or head's position or based on the change of eye's gaze orientation relative to the environment of the lens wearer) 
activating the contact lens virtual display {change image being displayed to user} by projecting at least one virtual tool onto a user retina ([0103] embedded display 105 component may comprise different types of micro lenses... Micro lenses create collimated beam of light directly projected onto the retina of the eye) resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display ([0195] position of an image on display is computed at step 209. Here, per pixel image matrix is computed and consequently image is superimposed onto the display at step 210… [0015] UI component is shifted in image [0016-0019] provides examples of UI components).
SHTUKATER, while clearly teaching the tracking, analysis, and use of contact lens orientation to determine what tool (e.g. UI component) needs to be projected onto the user’s retina via a smart contact lens, does not explicitly state in this embodiment how much of a change in orientation is required to cause the shift (as recited the orientation of the contact lens crossing the activation threshold). Note the problem that SHTUKATER is solving at [0012-0014], in particular that “there is no peripheral view available” with the contact lens.  Logically, when the user wishes to view (or glance at) something at their view periphery, the orientation of the contact lens must change a sufficient amount to indicate that desire. Further note [0133] extent of the shift depends on and correlates with the level of eye's movement in certain proportion… which can be adjusted or configured by the user, and/or based on other dynamic factors.
PLETCHER teaches an eye-mountable device that (abstract) generates configuration information indicating a correspondence of respective states of the eye-mountable device to respective characteristics of the viewing actions. [0024] Eye-mountable device (EMD) 100 is formed to be contact-mounted to a corneal surface of an eye (i.e. a contact lens). PLETCHER further teaches [0067] EMD modes are defined by configuration information and are based on events … Such one or more events may include a direction of gaze by a user of the EMD being e.g., for at least some minimum threshold period of time—within a range of directions… [0069] control logic of an EMD Supports multiple operational modes each comprising respective constituent operational modes, or Sub-modes. During such a mode, the EMD may transition between sub-modes of that mode—e.g., based on a direction of gaze by the user of the EMD… correspond to different directions of gaze (e.g., different fields of gaze directions) where “fields of gaze directions” are ranges, e.g. determined from user training of the EMD (see e.g. [0052, 0054]). 
PLETCHER clearly teaches crossing an activation threshold by a contact lens by interpreting the changing of user’s gaze from one field of gaze direction [range of directions] to a different field of gaze direction [range of directions] in order to trigger a change in mode (or state).
analyzing the tracking data to identify when the orientation of the contact lens crosses an activation threshold and in response to the orientation of the contact lens crossing the activation threshold activating the contact lens virtual display with a reasonable expectation of success. The combination is made by adding the different orientation ranges of PLETCHER to the active modes of SHTUKATER in order to determine how much eye movement (change in orientation) is required before the shifting of the image occurs. PLETCHER teaches this is an improvement as [0007] there is expected to be an increased demand for convenient access to configure or evaluate performance by these eye-mountable devices.
Regarding dependent claim 8, incorporating the rejection of claim 1, SHTUKATER further teaches wherein the tracking data is adjusted to compensate for movement of a user during the step of tracking ([0152] The eye orientation module 104 may track gaze direction in 3D that combines direction of the eye and the head).
Regarding dependent claim 9, incorporating the rejection of claim 8, SHTUKATER further teaches wherein the at least one sensor comprises a gyroscope that generates user motion data that is used to adjust the tracking data ([0153] direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation), the user motion data related to at least one of user acceleration, user velocity, and user rotation ([0153] …Inertial Measurement Unit (IMU) or Attitude Heading Reference System (AHRS)).
Regarding claim 13, SHTUKATER in view of PLETCHER, combined at least for the reasons discussed above, similarly teach the method for activating a contact lens virtual display, the method comprising: tracking a motion of a contact lens based on tracking data generated by at least one sensor disposed within the contact lens; analyzing the tracking data to identify when the motion of the contact lens crosses an activation threshold; in response to the motion of the contact lens crossing the activation threshold, activating the contact lens virtual display by projecting at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to the user within the contact lens virtual display by relying on the same citations in claim 1 for tracking contact lens orientation, where a change in contact lens (eye) orientation also indicates a motion (the movement of the contact lens on the user’s eye relative to a previous position (see e.g. SHTUKATER [0042] an eye position or direction tracking component to track extent of the eye movement. [0155] both eye movement and head movement are considered for measuring the direction of the eye's gaze; [0194] display position calculated from first and second position of the eye [0230] orientation module may determine absolute or relative direction of the eye's directional vector. The measurement may be expressed in various ways, for example, as linear vector, rotation matrices, Euler angles, trigonometric angle measure or any other mathematical construct); the threshold ranges for angles of PLETCHER can be mathematically related to threshold distances for shifting the eyes to achieve those angles under basic vector transformations).
Regarding dependent claim 14, incorporating the rejection of claim 13, SHTUKATER in view of PLETCHER, combined at least for the reasons discussed above, further teaches wherein the step of tracking the motion of the contact lens comprises a distance measurement relative to a first location of the contact lens and a second location of the contact lens (e.g. SHTUKATER [0119] based on three-dimensional FoR. In the three-dimensional (3D) FoR head position as well as eye position are tracked and correlated with the 3D geometry around the user. Interpreting “distance measurement” to be the calculated amount of “shift” that will be required to move the UI component image into focus; see also [0194], as well as [0230]  orientation module may determine absolute or relative direction of the eye's directional vector. The measurement may be expressed in various ways, for example, as linear vector, rotation matrices, Euler angles, trigonometric angle measure or any other mathematical construct).
Regarding claim 20, SHTUKATER teaches the contact lens (FIG 1) comprising:
a plurality of sensors that generates tracking data related to an orientation of the contact lens (orientation module 104 [0153] smart contact lens 100 may comprise an embedded directional orientation sensor module 104. The direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation; see also [0154]);
an activation threshold detector (processor module 103 [0146, 0148]) coupled to receive the tracking data, the activation threshold detector based at least in part on the tracking data (responsible for determining visual information to be presented on embedded display);
a femtoprojector (embedded display 105 [0103] array of the micro-lenses is positioned facing directly a cornea of an eye. Micro lenses create collimated beam of light directly projected onto the retina of the eye) coupled within the contact lens (FIG 1), 
the femtoprojector being activated 
the activated femtoprojector projecting at least one virtual tool onto a user retina resulting in the at least one virtual tool becoming visible to a user within an activated contact lens virtual display ([0193] active mode implemented based on 3D FoR represented by both change of orientation of the eye and head 207; [0194] display adjustment factor calculated based on change in eye (contact lens) position/orientation; [0195] Subsequently, position of an image on display is computed at step 209. Here, per pixel image matrix is computed and consequently image is superimposed onto the display at step 210.; interpreting “virtual tool” as being any UI component which may be displayed by system within the shifted image, see [0016-0019]).
SHTUKATER, while clearly teaching the tracking, analysis, and use of contact lens orientation to determine what tool (e.g. UI component) needs to be projected onto the user’s retina via a smart contact lens, does not explicitly state in this embodiment how much of a change in orientation is required to cause the shift (as recited detects the contact lens crossing the activation threshold). Note the problem that SHTUKATER is extent of the shift depends on and correlates with the level of eye's movement in certain proportion… which can be adjusted or configured by the user, and/or based on other dynamic factors.
 PLETCHER teaches an eye-mountable device that (abstract) generates configuration information indicating a correspondence of respective states of the eye-mountable device to respective characteristics of the viewing actions. [0024] Eye-mountable device (EMD) 100 is formed to be contact-mounted to a corneal surface of an eye (i.e. a contact lens). PLETCHER further teaches [0067] EMD modes are defined by configuration information and are based on events … Such one or more events may include a direction of gaze by a user of the EMD being e.g., for at least some minimum threshold period of time—within a range of directions… [0069] control logic of an EMD Supports multiple operational modes each comprising respective constituent operational modes, or Sub-modes. During such a mode, the EMD may transition between sub-modes of that mode—e.g., based on a direction of gaze by the user of the EMD… correspond to different directions of gaze (e.g., different fields of gaze directions) where “fields of gaze directions” are ranges, e.g. determined from user training of the EMD (see e.g. [0052, 0054]). 
PLETCHER clearly teaches crossing an activation threshold by a contact lens by interpreting the changing of user’s gaze from one field of gaze direction [range of directions] to a different field of gaze direction [range of directions] in order to trigger a change in mode (or state).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SHTUKATER and PLETCHER before them, to have combined SHTUKATER (shifting UI elements (tools) into focus based on changes in contact lens orientation) and PLETCHER (detecting specific ranges of contact lens orientation angles and triggering events based on gaze entering a particular range) and arrived at “the activation threshold detector detects the contact lens crossing an activation threshold based at least in part on the tracking data and in response the contact lens crossing the activation threshold activating the femtoprojector by causing it to project at least one there is expected to be an increased demand for convenient access to configure or evaluate performance by these eye-mountable devices.
Claims 2-7 and 15-16 are rejected under 35 USC 103 as unpatentable over SHTUKATER in view of PLETCHER, further in view of ANDERSON (Pub. No.: US 2019/0390976 A1).
Regarding dependent claim 2, incorporating the rejection of claim 1, SHTUKATER in view of PLETCHER, combined at least for the reasons discussed above, further teaches the step of tracking the orientation of the contact lens comprises angular measurements  relative to a first reference (see e.g. SHTUKATER [0202] FIG. 4 depicts a detailed flow diagram for the 3D FoR variation of the active mode process [0203] direction of head as well as eye gaze direction (directional vector include Euler angles) [0204] at step 405, display adjustment factor is computed based on combined delta in the head and eye's gaze direction relative to the base reference position. 
It is noted that the orientation sensor of SHTUKATER may comprise [0153] direction orientation sensors may include compass, gyroscope, tilt sensor and accelerator or any other sensor capable of determining directional orientation or capable of tracking changes in directional orientation.
ANDERSON teaches an improved calibration of gyroscopes [0020] that leverages sensor fusion methods for accelerometers, magnetometers and gyroscopes. ANDERSON explains in [0029] how the three sensors complement each other (gyro’s have roll, pitch which contribute to gyro’s offset error; accelerometer is used as orientation reference in X and Z axis to compensate; magnetometer must be three axes to be able to calculate the heading of the system in any position of the sensor platform and used to compensate for yaw error in addition to pitch-roll error). Further, ANDERSON explains an example application of the improved calibration can be [0101] in smart contact lenses for eye tracking (see FIGs 5A-5B). ANDERSON explains how the improved calibration can improve user experience [0102]. 

From ANDERSON, it is clear that orientation sensing (using gyroscope output) includes measurements of pitch and roll relative to several different reference axis because these are errors that are corrected for with sensor fusion; note FIG 1 which shows the Euler Angles include roll, pitch, and yaw (the information regarding orientation generated after the fusion of the three sensors).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SHTUKATER in view of PLETCHER and ANDERSON before them, to have combined SHTUKATER in view of PLETCHER and ANDERSON and arrived at tracking the orientation of the contact lens comprises angular measurements of pitch and roll relative to a first reference with a reasonable expectation of success, the combination motivated by the improvements to measuring orientation as taught in ANDERSON [0102].
Regarding dependent claim 3, incorporating the rejection of claim 2, SHTUKATER in view of PLETCHER and ANDERSON, combined at least for the reasons discussed above, further teaches the first reference is defined in relation to a gravitational field of the earth (inherently taught by the improved contact lens orientation sensor in ANDERSON, see Motion Sensors Explainer § 3.3 Magnetometers are magnetic field sensors, which means that without any strong magnetic influence close by, it will sense the Earth’s magnetic field).
Regarding dependent claim 4, incorporating the rejection of claim 3, SHTUKATER in view of PLETCHER and ANDERSON, combined at least for the reasons discussed above, further teaches the at least one sensor comprises an accelerometer that enables the angular measurements of pitch and roll (taught by the improved contact lens orientation sensor in ANDERSON discussed in claim 2 above).
Regarding dependent claim 5, incorporating the rejection of claim 1, SHTUKATER in view of PLETCHER combined at least for the reasons discussed above, does not appear to expressly disclose wherein the step of tracking the orientation of the contact lens comprises measurements of yaw relative to a second reference. Incorporating the improved contact lens orientation sensor taught in ANDERSON as discussed in the rejection of claim 2 above, for the reasons discussed above, cures this deficiency (Euler Angles include roll, pitch, and yaw (the information regarding orientation generated after the fusion of the three sensors)).
Regarding dependent claim 6, incorporating the rejection of claim 5, SHTUKATER in view of PLETCHER and ANDERSON, combined at least for the reasons discussed above, further teaches the second reference is defined in relation to magnetic north and the at least one sensor comprises a magnetometer (taught by the improved contact lens orientation sensor in ANDERSON discussed in claim 2 above; see Motion Sensors Explainer § 3.3 Magnetometers are magnetic field sensors, which means that without any strong magnetic influence close by, it will sense the Earth’s magnetic field).
Regarding dependent claim 7, incorporating the rejections of claim 1, SHTUKATER in view of PLETCHER, combined at least for the reasons discussed above does not appear to expressly disclose the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope because SHTUKATER is silent as to sensor fusion (at least one sensor comprises at least two sensors). However, incorporating the teachings of ANDERSON as explained above cures this deficiency because the improved contact lens orientation sensor in ANDERSON relies on sensor fusion and clearly teaches the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope.
Regarding dependent claim 15, incorporating the rejection of claim 14, SHTUKATER in view of PLETCHER, combined at least for the reasons discussed above does not appear to expressly disclose wherein the distance measurement at least partially relates to a saccade movement of a user eye between the first location and the second location (interpreting “saccade” as a fast or rapid eye movement, distinguished from smooth pursuit movements, vergence movements, or vestibulo-ocular movements) 
In the smart-contact lens for eye tracking improvement taught in ANDERSON [0101-0102] (see discussion claim 2, the teachings incorporated for the same reasons) ANDERSON explains The eye regular makes rapid jumps (known as "saccades") with angular acceleration rates often exceeding 20,000 degrees/sec2 . During these jumps, eye tracking will rely almost entirely on the gyroscope outputs. If there is significant uncalibrated sensitivity error in the gyroscope, this will result in an error in the magnitude of the saccade… Always updating the gyro sensitivity estimate solves this calibration issue and results in correct saccade magnitude calculation. As ANDERSON makes clear the eye regularly makes saccades, any movement which could changes the distance measurement would necessarily need to take into account the magnitude of any saccades involved, thus teaching (in combination) the distance measurement at least partially relates to a saccade movement of a user eye between the first location and the second location.
Regarding dependent claim 16, incorporating the rejection of claim 13, SHTUKATER in view of PLETCHER, combined at least for the reasons discussed above does not appear to expressly disclose the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope because SHTUKATER is silent as to sensor fusion (at least one sensor comprises at least two sensors). However, incorporating the teachings of ANDERSON as explained above cures this deficiency because the improved contact lens orientation sensor in ANDERSON relies on sensor fusion and clearly teaches the at least one sensor comprises at least two sensors selected from a group consisting of an accelerometer, a magnetometer, and a gyroscope.
Claims 10-12, 17-19 are rejected under 35 USC 103 as unpatentable over SHTUKATER in view of PLETCHER, further in view of SHTUKATER (different embodiment).
Regarding dependent claim 10 (17), incorporating the rejection of claim 1 (13), SHTUKATER clearly teaches in the same embodiment wherein the at least one virtual tool is visible (because the display of the UI component has been moved into a region that the user is able to now focus on; see e.g. [0120] Based on the tracked positions, a location on the display of an overlaid image is computed in order to bring the image in focus). However, this embodiment of SHTUKATER may not be relied upon to explicitly disclose wherein the at least one virtual tool is visible relative to a boundary shape that partitions the contact lens virtual display into an inner area and an outer area. Note that this first embodiment of SHTUKATER has no requirements of what is displayed (visual arrangement).

    PNG
    media_image1.png
    350
    885
    media_image1.png
    Greyscale
 SHTUKATER also teaches a specific example in FIGs 11-13:
[0280] As per FIG. 11, smart contact lens substrate 1101 is depicted. The SCL substrate integrates an embedded display 1102. Section 1103 indicates region on display that may be perceived by the eye in focus. Arrow 1104, indicates the UI control that is of interest to the user where the eyes' gaze vector and focus, shifts.
[0281] As per FIG. 12, the system shifts the image disposition on display, to bring UI component of interest into focus at the center of display.
This embodiment of SHTUKATER clearly teaches the at least one virtual tool is visible relative to a boundary shape (region 1103, focus region) that partitions the contact lens virtual display into an inner area (inside focus region) and an outer area (outside area of focus). 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of SHTUKATER in view of PLETCHER (first embodiment) and SHTUKATER (different embodiment) before them, to have used SHTUKATER (different embodiment showing specific visual arrangement on contact lens display) and SHTUKATER in view of PLETCHER (contact lens display without specific visual arrangement) and arrived at the claimed invention with reasonable and expected results, the combination motivated by the broad teaching in the first embodiment of SHTUKATER (for general shifting of UI content in response to orientation) and the different embodiment of SHTUKATER ([0279] FIGS. 11, 12, 13 depict the image superimposed on the embedded display and image shift from one position to the other; which is an example of the use of the first embodiment).
Regarding dependent claim 11 (18), incorporating the rejection of claim 10 (17), SHTUKATER in view of PLETCHER further in view of the different embodiment of SHTUKATER, combined at least for the reasons discussed above, further teaches wherein the boundary shape is a ring on which the at least one virtual tool is displayed (see e.g. SHTUKATER FIG 12 excerpted above).
Regarding dependent claim 12 (19), incorporating the rejection of claim 10 (17), SHTUKATER in view of PLETCHER further in view of the different embodiment of SHTUKATER, combined at least for the reasons discussed above, further teaches the step of displaying a second virtual tool related to the at least one virtual tool within the activated contact lens virtual display, the second virtual tool being displayed in response to an analysis of the tracking data relative to the at least one virtual tool ( [0279] FIGs 11-13…show progression of UI component selection and activation; [0281] in FIG 12 user adds checkmark to element in focus [0282] system shifts controls so that the user can now select the “Approve” button in response to user activity with the element in FIG 12 (showing progression of interactions)).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US20150362749A1 (BIEDERMAN) capacitive gaze detection using sensor disposed in contact lens (different method for calibration)
US20150338915A1 (PUBLICOVER) determining intent of device wearer based on eye motion saccades (e.g. FIG 3, 4)
CN 107092346 A (provided with English translation) obtaining user eye position (rotation) and determining target
US10178367B2 (ZHOU) determining focus point of a single eye used in virtual and augmented reality systems
WO2016195201A1 (provided with English translation) contact lens capable of harvesting energy with sensors for detecting biometric information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amy M Levy/Primary Examiner, Art Unit 2179